            Case 1:19-mj-00549-IDD Document 6 Filed 12/30/19 Page 1 of 1 PageID# 6

AO 94 (Rev.06/09)Commitment to Another District



                                   United States District Court J-—>'
                                                               for the

                                                   Eastern District of Virginia                       DEC 3 02019
                                                                                                  I

                United States of America                                                                               'oHl
                                                                                              L...,
                              V.

                     QING FU ZENG                                        Case No. 1:19-MJ-549


                                                                            Charging District's
                          Defendant                                         Case No. 19-M-1142


                                          COMMITMENT TO ANOTHER DISTRICT


        The defendjint has been ordered to appear in the                 Eastern        District of New York
(ifapplicable) NA                                 division. The defendant may need an interpreter for this language:
Mandarin


        The defendant:         □ will retain an attorney.
                                   is requesting court-appointed counsel.

        The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.




                                                                                            /s/
                                                                                      Ivan D. Davis
                                                                             United States Magistrate Judge
